Fairhurst, J.
 ¶61 (concurring in part and dissenting in part) — I agree with the lead opinion that field sobriety tests (FSTs) as they are normally used—either (1) following a traffic stop based on evidence of impaired driving or (2) following a stop for an unrelated offense where the officer immediately discovers signs of impairment but the suspect is not yet under arrest—are seizures that may be justified under Terry.14 However, the manner in which Officer Scott Campbell utilized the FSTs in the present case exceeded the constraints imposed by Terry and our interpretation of Terry, and amounted to a search for evidence that required a warrant or a warrant exception. This being so, Mark Tracy Mecham had a constitutional right to refuse to submit to the FSTs, and the State should have been precluded from offering evidence of the refusal against him at trial.
¶62 Under Terry, a law enforcement officer may briefly detain a suspect based on a reasonable suspicion that criminal activity is afoot. See State v. Duncan, 146 Wn.2d 166, 172, 43 P.3d 513 (2002) (“Terry requires a reasonable, articulable suspicion, based on specific, objective facts, that the person seized has committed or is about to commit a crime.” (emphasis omitted) (citing Terry, 392 U.S. at 21)). “[A] traffic stop is a ‘seizure’ for the purpose of constitutional analysis, no matter how brief.” State v. Ladson, 138 Wn.2d 343, 350, 979 P.2d 833 (1999) (citing Delaware v. Prouse, 440 U.S. 648, 653, 99 S. Ct. 1391, 59 L. Ed. 2d 660 (1979); Whren v. United States, 517 U.S. 806, 809-10, 116 S. Ct. 1769, 135 L. Ed. 2d 89 (1996); City of Seattle v. Mesiani, *155110 Wn.2d 454, 460, 755 P.2d 775 (1988) (Dolliver, J., concurring)). We have extended Terry to traffic infractions “ ‘due to the law enforcement exigency created by the ready mobility of vehicles and governmental interests in ensuring safe travel, as evidenced in the broad regulation of most forms of transportation.’ ” State v. Day, 161 Wn.2d 889, 897, 168 P.3d 1265 (2007) (quoting State v. Johnson, 128 Wn.2d 431, 454, 909 P.2d 293 (1996)). However, traffic stops under Terry are “permissible only if (1) ‘the officer’s action was justified at its inception,’ and (2) ‘it was reasonably related in scope to the circumstances which justified the interference in the first place.’ ” Ladson, 138 Wn.2d at 350 (quoting Terry, 392 U.S. at 20). A law enforcement officer may extend a Terry stop to continue investigating a potential crime if the officer’s suspicions are either confirmed or further aroused. See State v. Acrey, 148 Wn.2d 738, 747, 64 P.3d 594 (2003).
¶63 I disagree with the lead opinion that under the facts of this case, the FSTs were merely a seizure. I arrive at this conclusion because the reasonable suspicion needed to justify an officer’s continued investigation under Terry must arise at the inception of the contact and the continued seizure must be tied to the justification underlying that initial contact. See Ladson, 138 Wn.2d at 350; Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct. 1319, 75 L. Ed. 2d 229 (1983) (“The scope of the detention must be carefully tailored to its underlying justification.”).
¶64 In the present case, the Terry stop was not “carefully tailored to its underlying justification” because justification for the initial seizure (the outstanding warrant) was wholly unrelated to the justification for the FSTs. More importantly, Officer Campbell did not discover the justification for the FSTs until after Mecham was already under formal arrest, a point the lead opinion acknowledges but does not address. See lead opinion at 131 (“Following arrest, Officer Campbell smelled intoxicants on Mecham’s breath and noticed that Mecham’s movements were sluggish and that *156his speech was slurred and repetitive.” (emphasis added)). Thus, the Terry analysis, if applicable at all, must begin anew at the time the officer formed his suspicion that Mecham was intoxicated. Even here, under normal circumstances, I believe there would be sufficient facts to justify an extension of the traffic stop under Terry. However, the situation presents a unique problem because Mecham was formally arrested for a different offense both when the officer formed his suspicion that Mecham was driving impaired as well as when the officer requested that Mecham perform the FSTs.
¶65 We have been clear that “Terry does not authorize a search for evidence of a crime.” Day, 161 Wn.2d at 895. Therefore, while Terry could have been used to extend the traffic stop in order to confirm or dispel Officer Campbell’s suspicions after the traffic stop but prior to arrest, Terry is simply inapplicable following arrest. I can find no authority that justifies expanding Terry from a “ ‘brief investigative detention’ ” to a doctrine that permits law enforcement to redetain someone who has already been arrested for an unrelated offense. Lead opinion at 152 (quoting Suppl. Br. of Pet’r at 19). Officer Campbell’s sole purpose in seeking to compel Mecham to perform FSTs, postarrest, was to gather evidence of Mecham’s guilt for driving under the influence. This being so, under both the Fourth Amendment to the United States Constitution and article I, section 7 to the Washington Constitution Officer Campbell needed a warrant, or an exception to the warrant requirement, in order to compel Mecham to perform the FSTs. See Ladson, 138 Wn.2d at 347-51. Because Officer Campbell had neither, Mecham had a constitutional right to refuse the search for evidence and the State should have been precluded from introducing evidence of the refusal at trial.
¶66 Terry operates as one of only a few “ ‘jealously and carefully drawn’ ” exceptions to the warrant requirement. See id. at 349 (internal quotation marks omitted) (quoting State v. Houser, 95 Wn.2d 143, 149, 622 P.2d 1218 (1980)). *157Although I agree with the lead opinion that under different circumstances FSTs constitute only a seizure, we should refrain from expanding the brief investigative Terry stop to cover individuals already under formal arrest for unrelated offenses.
¶67 Accordingly, I concur in part and dissent in part.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).